Exhibit 10.1

 

BEFORE THE INSURANCE COMMISSIONER

OF THE STATE OF CALIFORNIA

SAN FRANCISCO

 

In the Matter of the Certificates of Authority of  

CALIFORNIA SETTLEMENT AGREEMENT

   

File No. DISP05045984

UNUM LIFE INSURANCE COMPANY OF AMERICA,  

File No. DISP05045985

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY, and  

File No. DISP05045986

THE PAUL REVERE LIFE INSURANCE COMPANY,     Respondents.    

 

TO THE DEPARTMENT OF INSURANCE OF THE STATE OF CALIFORNIA:

 

I.

 

INTRODUCTION

 

Respondents UNUM LIFE INSURANCE COMPANY OF AMERICA (“Unum”), PROVIDENT LIFE AND
ACCIDENT INSURANCE COMPANY (“Provident”), and THE PAUL REVERE LIFE INSURANCE
COMPANY (“Paul Revere”) (all three collectively, “Respondents”), and the
California Department of Insurance (the “Department”) do hereby enter into this
California Settlement Agreement (“CSA”) in the above-entitled consolidated
matters and stipulate as follows:

 

A. The Insurance Commissioner of the State of California (“Insurance
Commissioner”) has jurisdiction over the each of the Respondents, as insurers
holding Certificates of Authority issued under the Laws of the State of
California;

 

1



--------------------------------------------------------------------------------

B. The Department conducted examinations into Respondents’ rating, underwriting
and claims practices, including one examination by its Field Rating and
Underwriting Bureau covering the period January 1, 2002 to December 15, 2003,
and two examinations by its Field Claims Bureau of Respondents’ claim files as
follows: an initial, routine examination which included a review of Respondents’
claims handling practices during the period February 1, 2001 through January 31,
2002, and a targeted review of open and closed long term disability claim files
covering the period January 1, 2000 through June 30, 2003. In addition, the
Department surveyed recent court cases, interviewed certain individuals,
reviewed evidence and testimony in civil cases, reviewed individual Requests for
Assistance submitted to the Department by Respondents’ claimants, and conducted
other investigative activities. The CSA constitutes the resolution of the
Department’s investigation, which includes all of the above;

 

C. Respondents acknowledge receipt of a copy of the Accusation issued by the
Department (“Accusation”) in the above entitled matter, but deny the allegations
contained therein;

 

D. This CSA is made solely for the purpose of reaching a compromise settlement,
without litigating the issues, and it is the intent of the parties that any
conduct or statements made in negotiation hereof, including this CSA, shall be
inadmissible for any purpose in any proceeding unrelated to enforcement of the
terms of this CSA;

 

E. Respondents neither admit nor concede any actual or potential fault,
wrongdoing or liability in connection with allegations contained in the
Accusation or any of the findings of the Insurance Commissioner (“Findings”) set
forth in his Order of the Commissioner;

 

F. Respondents acknowledge that certain of the allegations contained in the
Accusation, if heard and proved, could constitute grounds for the Insurance
Commissioner to suspend Respondents’ certificates of authority and licenses
pursuant to the Insurance Code of the State of California (“Insurance Code”);

 

G. Respondents acknowledge that certain of the allegations contained in the
Accusation as to claims handling, if heard and proved, could constitute grounds
for the Insurance

 

2



--------------------------------------------------------------------------------

Commissioner to impose civil penalties and to issue an Order to Cease and Desist
from engaging in those methods, acts, or practices found to be unfair or
deceptive pursuant to the provisions of the Insurance Code, which are referred
to in the Public Report of the Market Conduct Examination of the Department of
Insurance, Market Conduct Division, Field Claims Bureau (“Public Report”),
incorporated in its entirety by reference herein. {Please see link on
“UnumProvident Settlement” page on CDI website.}

 

H. Respondents agree that the imposition of civil penalties and the award of
costs of investigation and future enforcement provided for herein shall have the
same force and effect as if imposed after a hearing or hearings held pursuant to
the relevant provisions of the Insurance Code and Government Code of the State
of California (“Government Code”).

 

I. By entering into this CSA, Respondents waive Notice of Hearing and hearing,
and all other rights which may be accorded pursuant to Chapter 5, Part 1,
Division 3, Title 2 (Sections 15000-11528, inclusive) of the Government Code and
by the Insurance Code with regard to the matters agreed to and settled herein.

 

II.

 

DEFINITIONS

 

The following terms, for purposes of the CSA and as used herein, are defined as
follows, unless otherwise specifically defined herein. This CSA contains
definitions other than these set forth in this Section II.

 

A. “California Claimant” for purposes of Section III of the CSA shall mean a
California Early Period Claimant or California Later Period Claimant; otherwise
California Claimant shall be an insured of a Respondent in circumstances where
California law is the applicable law governing the insurance policy covering the
insured or the claims handling standards and procedures with respect to the
insured.

 

B. “California Contract” for the purposes of Section IV and V of this CSA shall
mean a policy of disability income insurance issued by a Respondent which is
subject to the jurisdiction of and approved by the Department.

 

3



--------------------------------------------------------------------------------

C. “California Early Period Claimant” shall mean any California resident whose
individual or group long term disability income claim was denied or whose
benefits were terminated by any one of the Respondents on or after January 1,
1997 and before January 1, 2000.

 

D. “California Later Period Claimant” shall mean any California resident whose
individual or group long term disability income claim was denied or whose
benefits were terminated by any one of the Respondents on or after January 1,
2000 and prior to September 30, 2005. This shall include California residents
who already have elected to participate in the RSA Reassessment, and California
residents who are eligible and elect to participate in the CSA Reassessment.

 

E. “CSA Effective Date” shall mean the date of the Order of the Commissioner
adopting the CSA and shall apply to all sections of this CSA except for the
following sections which shall be effective on November 1, 2005:

 

1. Section V.C.

 

2. Section V.D.

 

F. “CSA Implementation Date” shall mean a date which is thirty (30) days after
the CSA Effective Date.

 

G. “CSA Notice” shall mean the notice of availability of the CSA Reassessment
that is to be sent to California Claimants pursuant to the provisions of the
CSA.

 

H. “CSA Reassessment” shall mean the reassessment process as conducted under the
standards established in the CSA, and may include standards incorporated by
reference to the RSA and those established by Respondents when those non-CSA
standards do not conflict with the CSA standards.

 

I. “Order of the Commissioner” shall mean the Decision and Order of the
Insurance Commissioner on Settlement relating to the CSA, which is attached
hereto as Exhibit “A” and which Order of the Commissioner is executed
simultaneously with the execution of the CSA.

 

J. “RSA Notice” shall mean the notice of availability of the RSA Reassessment
that was sent on a nationwide basis to claimants in all states pursuant to the
provisions of the Multistate Regulatory Settlement Agreement (“RSA”).

 

4



--------------------------------------------------------------------------------

K. “RSA Reassessment” shall mean the reassessment process as conducted solely
under the standards established by Respondents pursuant to the RSA.

 

III.

 

MULTISTATE REGULATORY SETTLEMENT AGREEMENT

 

AND CSA REASSESSMENT

 

  A. Relation Between the RSA and CSA

 

On September 2, 2003, Maine, Massachusetts, and Tennessee, the Respondents’
principal domiciliary states (“Domestic Regulators”), ordered a multistate
targeted examination of the Respondents’ claims handling practices (“multistate
exam”) to determine if the individual and group long term disability income
claims handling practices of the companies reflected systemic “unfair claims
settlement practices,” as defined in the National Association of Insurance
Commissioners (NAIC) Unfair Methods of Competition and Unfair and Deceptive Acts
and Practices in the Business of Insurance Model Act (1972) or NAIC Claims
Settlement Practices Model Act (1990). Ultimately, the terms of the resolution
thereof were documented in a Regulatory Settlement Agreement (RSA) with each of
the Respondents, dated November 18, 2004, each RSA identical to the other. A
separate and virtually identical RSA was entered into with First Unum Life
Insurance Company, an insurance company subsidiary domiciled in New York, and
the New York Superintendent of Insurance.

 

Included in the RSA was a Plan of Corrective Action that included (1) changes in
corporate governance, (2) the RSA Reassessment, and (3) changes in claim
organization and procedures. Also included in the RSA were provisions for
immediate and contingent payment of fines; certain administrative provisions
regarding, among other things, participation in the RSA by those non-domestic
states electing to participate; and notice to certain claimants nationwide that
they may be eligible to have their claims reassessed.

 

The RSA Reassessment is available on a nationwide basis to certain long term
disability insurance policyholders under individual policies and to certain long
term disability insurance

 

5



--------------------------------------------------------------------------------

certificate holders under group policies issued to their employers or
organizations to which they belong. In addition to the Domestic Regulators, the
United States Department of Labor (DOL) is a party to the RSA and has
jurisdiction over the Respondents’ group insurance plans pursuant to the
Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. Section 1134,
which applies to group long term disability income insurance policies that are
sponsored or endorsed by employers for their employees.

 

California elected not to participate in the RSA. However, in accordance with
its terms and ERISA, California residents are entitled to participate in the RSA
Reassessment.

 

Notwithstanding that California did not participate in negotiating or settling
the multistate action, the RSA required nationwide notice to both group
(employment- and non-employment-related) and individual claimants, including
those in California, for reassessment of claims under standards set forth in the
RSA. Thus when implementation of the provisions of the RSA began on January 19,
2005, RSA Notices began to be mailed to individual and group California Later
Period Claimants. Many California Later Period Claimants responded by requesting
reassessment of their claims.

 

Respondents agree that all California Claimants who elect to participate in the
CSA Reassessment described below, and any California Later and Early Period
Claimants who previously elected to participate in the RSA Reassessment, will be
reassessed under the rules and procedures set forth in the CSA and the exhibits
hereto.

 

Incorporated herein by reference is the RSA for Unum, which includes the
regulatory settlement agreement covering A. Recitals, B. Plan of Corrective
Action, C. Other Provisions, D. Remedies, and Signature Pages, and exhibits to
the RSA. {Please see link on “UnumProvident Settlement” page on CDI website.}

 

  •   Exhibit 1 – Claim Reassessment Process, Unit Structure and Operating
Procedures

 

  •   Exhibit 2 – Changes in Claim Organization

 

  •   Exhibit 3 – Quality Compliance Consultant

 

  •   Exhibit 4 – Improved Procedures for Evaluating Multiple Conditions or
Co-Morbid Conditions

 

6



--------------------------------------------------------------------------------

  •   Exhibit 5 – UnumProvident Clinical, Vocational, and Medical Services
Statement Regarding Professional Conduct

 

  •   Exhibit 6 – Guidelines for Independent Medical Evaluations

 

  •   Exhibit 7 – Proof of Loss – Disability Claims

 

Except as specified below, the provisions of the RSA are adopted, incorporated
by reference and made applicable to all three Respondents herein. Respondents
hereby agree that they will comply with the provisions of the RSA except as
supplemented or modified by the CSA and the Order of the Commissioner with
respect to California Claimants.

 

  B. Eligibility and Notice

 

1. Eligibility.

 

a. Any California Early Period Claimant or any California Later Period Claimant
shall be eligible to participate in the CSA Reassessment whose claim was denied
or whose benefits were terminated for reasons other than the following:

 

(i) death of the claimant,

 

(ii) claim was withdrawn,

 

(iii) claimant did not satisfy the elimination period,

 

(iv) maximum benefits were paid,

 

(v) claimant who had his or her claim resolved through litigation or settlement,
or

 

(vi) claimant who has pending litigation against a Respondent challenging the
denial or termination of his or her claim, which lawsuit was filed after the
date of receipt of notice of the CSA Reassessment or a claimant whose lawsuit
was filed prior to the date of receipt of notice of the CSA Reassessment in
which lawsuit there has been a verdict or judgment on the merits prior to
completion of the reassessment on the claim.

 

Eligibility for CSA Reassessment includes California Later Period Claimants who
have already elected to participate pursuant to an effective election under the
RSA and California Claimants who are eligible to participate under this
provision and who make their election within the time period set forth in the
notice provided under the CSA as set forth below.

 

7



--------------------------------------------------------------------------------

b. Any California Early Period Claimant who is otherwise eligible under Section
III.B.1.a. but is not entitled to receive notice from the Respondents under
Section III.B.2. below, may request to have his or her claim reassessed under
the CSA Reassessment so long as such request is made to the Respondents no later
than June 30, 2006.

 

c. Any California Claimant who disputes on any rational basis a Respondent’s
characterization that such denial or termination falls into any of the reasons
set forth in Section III.B.1.a. (i) through (iv) above may request to
participate in the CSA Reassessment so long as such request is made to the
Respondents no later than June 30, 2006. A Respondent’s upholding of the
characterization and consequent rejection of the claim from the CSA Reassessment
shall be subject to the Independent Review (IR) Process described in Section
III.C. of the CSA and Exhibit “B” hereto.

 

2. Notice. - Respondents shall mail a CSA Notice in the form of Exhibit “C”
regarding the CSA Reassessment no later than the CSA Implementation Date to any
California Claimant who is eligible under Section III.B.1., above and who is
either:

 

a. a California Later Period Claimant except for those who have already made a
valid election to participate in the RSA Reassessment, in which case they shall
not be sent a CSA Notice, although their claims shall be reassessed under
provisions applicable to the CSA Reassessment, or

 

b. a California Early Period Claimant and such claimant’s original claim was
denied or terminated based upon the Respondent’s interpretation of certain of
California judicial decisions or Department positions impacting disability
insurance benefits and the application of such decisions and positions to claims
eligible for reassessment under this CSA.

 

3. CSA Reassessment. Respondents will review the oldest claims of eligible
California Claimants who have elected to participate in the CSA Reassessment
first, taking into account the entire period from 1997 through September 30,
2005 as the appropriate period in which to consider what is oldest but also
considering that submission and receipt of information necessary for the
reassessment is an ongoing process so that the date when completed information
is received is a relevant consideration in putting a re-submitted claim into the
sequence for

 

8



--------------------------------------------------------------------------------

review. It is also recognized that the RSA Reassessment involves review of the
2000 and later claims prior to review of any claims in the 1997-1999 period,
whereas the schedule under this CSA requires consideration of the oldest first
from 1997 through September 30, 2005. Administration of the CSA Reassessment
will review what is deemed oldest first under the RSA with what is deemed oldest
first under this CSA for California Claimants by integrating the two beginning
dates and the subsequent periods in a fair and equitable manner with neither
being advantaged over the other while recognizing that the RSA Reassessment
began several months earlier than the CSA Reassessment.

 

  C. Independent Review

 

No later than one hundred and twenty (120) days of the CSA Effective Date, there
shall be implemented an Independent Review (IR) process for review, at the
request of the claimant, of any decision of Respondents’ Claim Reassessment Unit
(CRU) that upholds on reassessment, in whole or in part, an original claim
decision either denying the claim or terminating the benefits of a California
Claimant, as further documented in Exhibit “B”, attached hereto.

 

The IR process also shall be available for appeal from a Respondent’s decision
upholding an original claim denial or benefit termination on (i) through
(iv) grounds contained in Section III.B.1.(a) above, affecting availability of
CSA Reassessment to a California Claimant.

 

An individual selected by mutual agreement by the Department and the Respondent
shall be the IR Director, with the duties and responsibilities set forth in
Exhibit “B.” All costs of the IR process shall be paid by Respondents.

 

Respondents shall make the final decision in the CSA Reassessment as to whether
the original decision is upheld, modified or reversed. The California Claimant
shall have access to the claim file, including the Report of the Independent
Reviewer, after the decision of the CRU is final, in the event he or she is
dissatisfied with the decision of the CRU.

 

  D. Attending Physician’s Opinion

 

Respondent shall give significant weight to an attending physician’s opinion, if
the attending physician is properly licensed and the claimed medical condition
falls within the attending physician’s customary area of practice, unless the
attending physician’s opinion is not

 

9



--------------------------------------------------------------------------------

well supported by medically acceptable clinical or diagnostic standards and is
inconsistent with other substantial evidence in the record. In order for an
attending physician’s opinion to be rejected, the claim file must include
specific reasons why the opinion is not well supported by medically acceptable
clinical or diagnostic standards and is inconsistent with other substantial
evidence in the record.

 

  E. Claimants Informed of Right to Request IME

 

As part of the information advising a California Claimant how to submit a claim
or early in the process of reviewing an open claim and, in any event, prior to
any decision being made to deny a recently submitted claim or to close an open
claim, California Claimants shall be informed in writing that it is their right
or the right of their attending physician (either directly or through the
claimant’s representative) to request an “independent medical examination”
(“IME”) of their medical condition, unless the decision is made to pay or
continue to pay the claim.

 

  F. Monitoring Compliance with the CSA

 

1. Examinations. The Insurance Commissioner shall conduct examinations of the
Claim Reassessment Unit’s claim decisions and compliance with the other terms of
the CSA, including changes made in claim handling practices and procedures
contemplated by the CSA, all in the manner and at such intervals as he or she
deems appropriate in accordance with the Insurance Code and Regulations. In
connection with such examinations, the Insurance Commissioner shall have access
to claim files and other paper and electronic records as authorized pursuant to
Insurance Code and Regulations.

 

2. Information. Respondents shall provide the Insurance Commissioner on a
quarterly basis with reports relating to the status of California Claimants who
are eligible to participate and have elected to participate in the CSA and RSA
Reassessments, including information concerning the results of reviews of the
Claim Reassessment Unit and the use and results of the IR process.

 

10



--------------------------------------------------------------------------------

IV.

 

CHANGES IN CLAIMS HANDLING POLICIES

 

In an effort to resolve disagreements between the Respondents and the Department
concerning certain provisions in California Contracts or their interpretation as
applied in handling claim decisions, which disagreements were not able to be
resolved based upon usual sources of statutory, regulatory or decisional
authority, Respondents have agreed to make the following changes in certain
claims handling policies and in the terms of their California Contracts, in
accordance with the effective date of the provisions in Section V.

 

  A. Discretionary Authority

 

Respondents shall discontinue use of a provision that has the effect of
conferring unlimited discretion on the Respondent or other plan administrator to
interpret policy language, or requires an “abuse of discretion” standard of
review if a lawsuit ensues unless the reviewing court determines otherwise
(“discretionary authority provision”) in any California Contract sold after the
date set forth in Section V.

 

  B. Mental and Nervous Conditions

 

Respondents shall interpret the “mental and nervous conditions” benefit in a
California Contract and its limitation to twenty-four (24) months to apply after
the termination of any physiological-based disabling condition covered by the
policy and not concurrent with such physiological condition and shall amend
policy language in future California Contracts to better reflect this
interpretation of the provision.

 

  C. Self-Reported Conditions

 

Respondents shall discontinue application of the “self-reported condition”
provisions in California Contracts, which has permitted Respondent to
characterize certain disabling conditions as “self-reported” (e.g., pain,
limited range of motion, weakness), while the Respondent accepted only objective
test results to support disability, thus limiting payment of certain benefits
under the “self-reported conditions” policy provision, and discontinue inclusion
of “self-reported conditions” provisions in any California Contract issued after
the date set forth in Section V.

 

11



--------------------------------------------------------------------------------

V.

 

STIPULATIONS REGARDING CHANGES TO

 

POLICY LANGUAGE AND CLAIMS HANDLING

 

A. Respondents agree that they shall not target short term and long term
disability claims for denial or termination of benefits on the basis of economic
advantage to themselves.

 

B. Respondents agree that they shall promptly, fairly, and objectively
investigate each short term and long term disability claim, considering the
interests of the claimant at least as much as their own, pursuant to California
statutory and case law and in accordance with the terms of the applicable
insurance policy, so long as such terms are consistent with applicable
California statutory and case law.

 

C. Respondents agree that as of the CSA Effective Date, except for new forms
that might be submitted to and approved by the Commissioner in the future, the
Respondents will no longer market, offer, issue or deliver (1) an individual
disability policy form other than Forms 650-CA and 651-CA to California
residents, or (2) group disability policy or certificate forms other than Forms
C.FP-1-CA and CC.FP-1-CA to California groups, as approved pursuant to the Order
of the Commissioner issued as part of this CSA. However, policy forms for which
quotes have been offered or applications have been taken by the CSA Effective
Date may be delivered to the purchasers after the CSA Effective Date if they are
sold before November 1, 2005. For business initiated and sold between October 3,
2005 and November 1, 2005, the Respondents may use existing policy forms so long
as the provisions are interpreted to conform with the requirements of Section
V.D. hereof. Respondents agree that, as of the CSA Effective Date, they shall
comply with California Insurance Code Section 10270.507.

 

12



--------------------------------------------------------------------------------

  D. Policy Language Changes

 

Individual Policy Forms 650-CA and 651-CA and Group Policy Form C.FP-1 – CA, as
noted above in section V.C., contain language that is in compliance with the
laws of the State of California, and each of which has been approved for sale in
the State of California. The most important policy language changes are as
follows:

 

  1. “Total Disability” Definitions.

 

“Total disability” shall be defined in California Contracts during the usual or
own-occupation period as:

 

a disability that renders one unable to perform with reasonable continuity the
substantial and material acts necessary to pursue his or her usual occupation in
the usual and customary way

 

and during the another or any-occupation period shall be defined as:

 

a disability that renders one unable to perform with reasonable continuity the
substantial and material acts necessary to pursue his or her usual occupation in
the usual and customary way and to engage with reasonable continuity in another
occupation in which he or she could reasonably be expected to perform
satisfactorily in light of his or her age, education, training, experience,
station in life, physical and mental capacity.

 

This change shall be made in all new California Contracts issued after the CSA
Effective Date and in in-force policies upon renewal after the CSA Effective
Date.

 

  2. Discretionary Authority.

 

Respondents agree to withdraw from the administrative mandamus action (the
appeal from the administrative hearing and Insurance Commissioner’s Order)
regarding discretionary authority policy language. Any language having the
effect of a “discretionary authority provision” as set forth in Section IV.A.
shall not be applied to any California Contract sold after the CSA Effective
Date. A “discretionary authority provision” shall not be included in any new
policies issued as California Contracts or included in Summary Plan Descriptions
(SPDs) in ERISA-related Plans generated or issued by the Company, after the CSA
Effective Date so long as its omission from the policy form or SPD is consistent
with what is permitted by applicable California statutory and case law.
Discretionary authority provisions in existing California Contracts that were
issued prior to the date of the Order of the Commissioner are not affected by
the CSA.

 

  3. Self-Reported Conditions.

 

Policy language regarding limitations on benefits for self-reported conditions
as set forth in Section IV.C shall not be applied in existing California
Contracts after the earlier of the date of their first renewal following the CSA
Effective Date or December 31, 2007. Self-reported

 

13



--------------------------------------------------------------------------------

conditions provisions shall not be included in any new policies issued as
California Contracts after the CSA Effective Date.

 

  4. Mental and Nervous Conditions.

 

Policy language limiting the duration of payment on disability caused by mental
and nervous conditions shall be interpreted as set forth in Section IV.B. so as
not to run concurrently with benefits for physiologically-based conditions in
California Contracts after the earlier of the date of their first renewal
following the CSA Effective Date or December 31, 2007, and the language in all
new policies issued as California Contracts after the CSA Effective Date shall
be changed to better reflect the interpretation of this provision set forth in
Section IV.B. As a matter of clarification and current interpretation in all
applicable policies, in circumstances in which a physiological disability exists
and is followed by a mental and nervous disability, the 24 month limitation in
the mental and nervous disability provision starts at the onset of the mental
and nervous disability and does not relate back to the period of the
physiological disability with the result of limiting the disability period for
the physiological disability to 24 months.

 

  5. Pre-Existing Conditions.

 

Policy language excluding conditions “contributed [to] by” the pre-existing
condition shall not be applied in existing California Contracts after the CSA
Effective Date. This change shall be made in all new policies issued as
California Contracts after the CSA Effective Date and in in-force policies upon
renewal after the CSA Effective Date.

 

  6. Offsets.

 

Policy language regarding offsets for Social Security Disability Income (SSDI)
benefits shall be interpreted to mean that only SSDI benefits actually received
by the claimant shall be offset in California Contracts after the CSA Effective
Date. This change shall be made in all new policies issued as California
Contracts after the CSA Effective Date and in in-force policies upon renewal
after the CSA Effective Date.

 

  7. Mandatory Rehabilitation.

 

Policy language requiring participation in a mandatory rehabilitation program
will no longer be included in California Contracts after the CSA Effective Date.

 

14



--------------------------------------------------------------------------------

  8. Survivor Benefit.

 

The definition of “Eligible Survivor” shall be interpreted in California
Contracts after the CSA Effective Date to delete an age limitation for surviving
children, and shall provide that if no estate is formed, the benefits will
escheat to the State of California. This change shall be made in new policies
issued as California Contracts after the CSA Effective Date.

 

  E. Claims Handling Change Implementation Dates

 

The policy language changes reflected in Section V.D. above shall be applicable
to consideration of claim decisions of California Claimants in accordance with
the following provisions:

 

  1. “Total Disability” Definitions.

 

The change described above in Section V.D.1. shall be applied to (1) claims open
at CSA Effective Date that were submitted to Respondents on or after June 24,
2004; (2) claims participating in CSA Reassessment; and (3) new claims submitted
after the CSA Effective Date. That is, the claims will be handled as if this
change were in place at the specified time.

 

  2. Discretionary Authority.

 

The change described above in Section V.D.2. shall be applied to (1) policies
sold after the CSA Effective Date; and (2) claims participating in CSA
Reassessment.

 

  3. Self-Reported Conditions.

 

The change described above in Section V.D.3. shall be applied to (1) new claims
submitted after the earlier of the first renewal date of the group policy to
which they relate following the CSA Effective Date or December 31, 2007; and
(2) claims participating in the CSA Reassessment. In addition, Respondents shall
enhance training for claims staff regarding subjective conditions, augmenting
the criteria to be used in evaluating subjective complaints.

 

  4. Mental and Nervous Conditions.

 

The change described above in Section V.D.4. shall be applied to (1) new claims
submitted after the earlier of the first renewal date of the group policy to
which they relate following the CSA Effective Date or December 31, 2007; and
(2) claims participating in the CSA Reassessment.

 

15



--------------------------------------------------------------------------------

  5. Pre-Existing Conditions.

 

The change described above in Section V.D.5. shall be applied to (1) new claims
submitted after the CSA Effective Date, and (2) claims participating in the CSA
Reassessment.

 

  6. Offsets.

 

The change described above in Section V.D.6. shall be applied to (1) claims open
as of the CSA Effective Date; (2) claims participating in the CSA Reassessment;
and (3) new claims submitted after the CSA Effective Date.

 

  7. Mandatory Vocational Rehabilitation.

 

The change described above in Section V.D.7. shall be applied to (1) claims open
as of the CSA Effective Date; (2) claims participating in the CSA Reassessment;
and (3) new claims submitted after the CSA Effective Date. In processing the
claims covered by this change, Respondents shall consider participation in
vocational rehabilitation to be voluntary.

 

  8. Survivor Benefit.

 

The change described above in Section V.D.8. shall be applied to (1) claims open
as of the CSA Effective Date; (2) claims participating in the CSA Reassessment;
and (3) new claims submitted after the CSA Effective Date. In addition,
Respondents will inform survivors who are not eligible survivors under the
policy definitions of the necessity of forming an estate in the event there are
no eligible survivors.

 

  9. Additional Review.

 

In processing the claims covered by the changes set forth in Sections IV and V,
an additional level of internal review by a Quality Compliance Consultant (or
its equivalent) will occur prior to a claim denial.

 

VI.

 

FINAL STIPULATIONS

 

A.    Respondents and the Department agree that, in lieu of other disciplinary
action, the Insurance Commissioner may, by his written Decision and Order to be
made and filed herein, without further notice to Respondents, issue an order
prohibiting Respondents from engaging in

 

16



--------------------------------------------------------------------------------

the conduct set forth in the Accusation (without any admission by Respondents of
having engaged in such conduct) and requiring Respondents to pay a civil penalty
in the amount of $8,000,000.00;

 

B.    Respondents agree to pay to the Department all attorney’s fees and costs
of the Department in bringing this enforcement action, in the amount of
$598,503.00, pursuant to Insurance Code, section 12921(b)(4);

 

C.    Respondents agree to pay all reasonable future costs of the Department to
ensure compliance with the CSA, pursuant to Insurance Code, section 12921(b)(4);

 

D.    Respondents agree to pay the civil penalty, attorney’s fees and costs
enumerated above upon receipt of invoice(s) from the Department, payments to be
directed to the California Department of Insurance; Division of Accounting; 300
Capitol Mall, 13th Floor; Sacramento, CA 95814;

 

E.    Respondents acknowledge that the CSA is freely and voluntarily executed by
Respondents, with a full realization of the legal rights set forth in the
Insurance Code;

 

F.    Respondents and the Department agree that the CSA is the full and final
settlement of the Department’s investigation, scheduled and targeted Field
Claims examinations, and Field Rating and Underwriting examination, and the
Accusation;

 

G.    Neither the CSA nor any related negotiations, statements, or documents
shall be offered by the Department as evidence of an admission or concession of
any liability or wrongdoing whatsoever on the part of the Respondents;

 

H.    Neither the CSA nor any of the obligations agreed to by the Respondents
shall be interpreted to constitute a novation or alter the terms of any policy,
except as specifically stated herein. Neither the CSA nor any of the obligations
agreed to by the Respondents shall be interpreted to reduce or increase any
rights of participants in ERISA-covered plans, except as specifically stated
herein, including but not limited to rights to which they may be entitled
pursuant to 29 U.S.C. 1133 and 29 CFR 2560.503-1 of ERISA, including any appeal
or review rights under the plan. Other than those rights afforded under the CSA,
it is the intention of the parties that no additional rights are provided to the
extent that any California Claimants have

 

17



--------------------------------------------------------------------------------

previously exercised their rights and therefore, as provided for under ERISA,
have permitted those rights to lapse;

 

I.    Respondents agree that, in the event of a material noncompliance with the
terms of the CSA, the Insurance Commissioner may, after notice and hearing,
order the suspension for up to one (1) year of the Certificate of Authority of
the noncompliant Respondent(s);

 

J.    Section III. of the CSA will terminate upon completion of Respondents’
review of claims for which California Claimants have chosen to participate or
requested review under the CSA Reassessment, except that the following
provisions of Section III. shall continue in effect:

 

1. Subsection III.D. - Attending Physician’s Opinion,

 

2. Subsection III.E. - Claimants Informed of Right to Request IME, and

 

3. Subsection III.F.1. - Monitoring Compliance with the CSA;

 

K.    Section IV. and Section V. of the CSA shall be subject to change as
follows:

 

1. Respondent’s agreements as to Changes in Claims Handling Policies, set forth
in Section IV., shall each remain in effect until such time as a change in
Section IV.A., IV.B. or IV.C. is either (i) required by a change in applicable
statute, regulation or court decision, or (ii) permitted by such authorities and
the Respondent provides the Department with 30 days prior written notice of the
proposed change, the reason therefor, and the specific source of authority
(applicable statute, regulation or court decision) permitting such change, and
the change is agreed to by the Department and such agreement by the Department
shall not unreasonably be withheld. The provisions of Section IV. that are not
affected by the specific change shall continue in effect;

 

2. Respondent’s agreements as to Changes to Policy Language and Claims Handling,
set forth in Section V., shall each remain in effect until the earlier of
(i) such time as a change in one of the agreements set forth in Sections V.D. or
V.E. is required by a change in the applicable statute, regulation or relevant
court decision; (ii) alternative policy language for disability insurance
policies affecting one of such designated Sections is approved by the Department
for Respondent or for other insurers writing disability insurance in California;
(iii) approval for a specific change to policy language affecting one of such
designated Sections is

 

18



--------------------------------------------------------------------------------

authorized by the Department; or (iv) a change to policy language or claims
handling is permitted by such authorities affecting one of such designated
Sections and the Respondent provides the Department with 30 days prior written
notice of the proposed change, the reason therefor, and the specific source of
authority (applicable statute, regulation or court decision) permitting such
change, and the change is agreed to by the Department, and such agreement by the
Department shall not unreasonably be withheld. The provisions of Sections V.D.
or V.E. that are not affected by the specific change shall continue in effect;

 

L.    Respondents agree to use their best efforts to complete the CSA
Reassessment by June 30, 2007, although, for good cause shown, the Insurance
Commissioner may agree to extend the time for completing that process;

 

M.    Respondents acknowledge that Insurance Code, section 12921(b)(l), requires
the Insurance Commissioner to approve the final settlement of this matter, and
that both the settlement terms and conditions contained herein and the
acceptance of those terms and conditions are contingent upon the Insurance
Commissioner’s approval, which approval is provided in the Order of the
Commissioner, issued simultaneously with the execution of this CSA and made a
part hereof.

 

19



--------------------------------------------------------------------------------

Respondents and the Department hereby execute this document at Chattanooga,
State of Tennessee, on the 3rd day of October, 2005, and San Francisco, State of
California, on the 3rd day of October, 2005, respectively.

 

UNUM LIFE INSURANCE COMPANY OF AMERICA PROVIDENT LIFE AND ACCIDENT INSURANCE
COMPANY THE PAUL REVERE LIFE INSURANCE COMPANY

By:

 

/s/ Thomas R. Watjen

   

Signature

    Thomas R. Watjen    

Printed name

    President and Chief Executive Officer    

Title

   

UnumProvident Corporation

   

Company

   

1 Fountain Square

   

Address

   

Chattanooga, Tennessee 37402

    CALIFORNIA DEPARTMENT OF INSURANCE

By:

 

/s/ Richard D. Baum

   

Signature

    Richard D. Baum    

Printed name

    Chief Deputy Commissioner    

Title

   

45 Fremont St., 23rd Floor

   

Address

   

San Francisco, California 94105-2204

 

20



--------------------------------------------------------------------------------

Exhibit A

 

BEFORE THE INSURANCE COMMISSIONER

 

OF THE STATE OF CALIFORNIA

 

In the Matter of the Certificates of Authority of    DECISION AND ORDER OF
INSURANCE COMMISSIONER UPON SETTLEMENT UNUM LIFE INSURANCE COMPANY OF AMERICA,
   File No. DISP05045984 PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY, and   
File No. DISP05045985 THE PAUL REVERE LIFE INSURANCE COMPANY,    File No.
DISP05045986

Respondents.

    

 

WHEREAS, the Insurance Commissioner ordered an investigation be conducted into
the business practices of Respondents, including an on-site examination of
Respondents’ claims, rating and underwriting practices; and

 

WHEREAS, Respondents acknowledge receipt of a copy of the Accusation in the
above-entitled matter; and

 

WHEREAS, Respondents neither admit nor concede any actual or potential fault,
wrongdoing or liability in connection with the allegations contained in the
Accusation; and

 

WHEREAS, the Department of Insurance contends that the violations alleged in the
Accusation, if heard and proved, would constitute grounds for the Insurance
Commissioner to suspend Respondents’ Certificates of Authority, impose civil
penalties and issue an order prohibiting Respondents from engaging in the
conduct at issue; and

 

WHEREAS, Respondents and the Department of Insurance have undertaken extensive
discussions to resolve the issues in this proceeding, without either party
admitting the other’s contentions, through compromise settlement without
litigating the issues; and



--------------------------------------------------------------------------------

WHEREAS, Respondents and the Department of Insurance have executed the
California Settlement Agreement (CSA) attached hereto and incorporated by
reference herein, and

 

WHEREAS, the terms of the CSA and the provisions of Section 12921(b)(l) of the
Insurance Code require the Insurance Commissioner to approve the settlement of
this matter, and

 

WHEREAS, this Decision and Order constitutes the approval of the Insurance
Commissioner of the settlement of this matter upon the terms and conditions set
forth in the CSA;

 

NOW THEREFORE, the Insurance Commissioner hereby approves the CSA and finds,
without Respondents having had the opportunity to defend at a hearing, that
Respondents, in certain instances, either individually or collectively, during
the period with respect to which they were investigated by the Department of
Insurance, engaged in the following acts or practices in violation of Sections
700 and 704 of the California Insurance Code:

 

  •   Knowingly applying a definition of “disability” in claims handling in a
manner inconsistent with the definition of “total disability” set forth in
California case law;

 

  •   Mischaracterizing the claimant’s occupation and/or its duties in
determining whether the claimant is disabled from performing with reasonable
continuity the substantial and material duties of his or her own occupation;

 

  •   Selectively using independent medical examinations (IMEs) to Respondents’
own advantage;

 

  •   Selectively using portions of medical records and IME findings to
Respondents’ own advantage;

 

  •   Overruling the opinion of the attending physician after Respondents’
in-house medical personnel have conducted a “paper review” of the medical file;

 

  •   Overruling the opinion of in-house medical personnel who supported a
finding of disability or the need for specific objective testing;

 

- 2 -



--------------------------------------------------------------------------------

  •   Failing to train claims personnel adequately or correctly on the
California legal definition of “disability,” on how properly to evaluate a
claimant’s occupational duties, and on other policy provisions relevant to
conducting a fair, thorough, objective claim investigation;

 

  •   Mischaracterizing nonsedentary nursing occupations as sedentary, then
requiring nurses disabled from performing nonsedentary occupations to find work
in sedentary nursing occupations (e.g., as a utilization review nurse) during
the “own occupation” coverage period;

 

  •   Targeting certain types of claims for “resolution” (i.e., denial or
termination of benefits) in the interest of improving “net termination ratios” –
that is, for reasons other than the merits of individual claims or fair,
thorough, objective investigations into those claims, such claims generally
arising out of high benefit, noncancellable long term disability income policies
previously heavily marketed, which had become costly for the company through
increasing claims;

 

  •   Determining predominantly through an analysis of billing records that
medical specialists are able to perform his or her ‘own occupation’ even though
unable to perform with reasonable continuity the substantial and material duties
of the specialty itself (e.g., surgery, delivering babies, chiropractic, etc.);

 

  •   Misapplying the partial and/or residual disability provisions in the
policy;

 

  •   Inappropriately using aggressive surveillance on a claimant and misusing
the results;

 

  •   Characterizing certain disabling conditions as “self-reported” (e.g.,
pain, limited range of motion, weakness), then accepting only objective test
results to support disability resulting from these conditions even though no
policy provision requires objective test results;

 

  •   Failing to request that the IME perform objective testing that could
support a finding of disability resulting from a “self-reported condition,” or
ignoring objective test results from the IME that do support a finding of
disability;

 

  •   Discounting objective test results by imputing the physiologically
disabling condition to a “psychological component,” thus triggering the “mental
or nervous condition” limitation;

 

- 3 -



--------------------------------------------------------------------------------

  •   Utilizing a policy provision limiting the “mental and nervous conditions”
benefit to 24 months to unreasonably limit the time in which benefits are paid
for physiologically-based disabilities, disabling on their own, which may or may
not be accompanied by a psychological component;

 

  •   Including language in group policies that excludes coverage for
pre-existing conditions “caused by, contributed to [by], or related to the
disabling condition” or for “symptoms for which diagnostic treatment was
performed or symptoms for which a prudent person would have sought treatment,”
so that a disabling condition would not have to have been diagnosed, treated or
even in existence during the policy’s pre-existing condition period for it to be
excluded from coverage;

 

  •   Misapplying the “pre-existing condition” clause to deny meritorious
claims, e.g., characterizing obesity as the pre-existing condition for a
previously asymptomatic, undiagnosed and untreated musculoskeletal,
cardiovascular, peripheral vascular, pulmonary or orthopedic disability;

 

  •   Offsetting for benefits it is only estimated the claimant might receive,
instead of offsetting only for those benefits actually received by the claimant
and appropriately offset under the law;

 

  •   Stating in correspondence to the claimant that the claimant must apply for
Social Security Disability Income (SSDI) benefits in order to receive an
unreduced benefit, when the policy contained no such duty;

 

  •   Failing to document claim files adequately regarding the so-called
“roundtable” sessions at which substantive claims decisions were made;

 

  •   Failing to refer the claimant to the Department of Insurance in the event
the claimant believes his or her claim has been denied or benefits have been
terminated unfairly;

 

  •   Continuing to seek additional information where claimants have provided
adequate proof of disability, thus unfairly shifting the burden of investigation
to the claimant;

 

- 4 -



--------------------------------------------------------------------------------

  •   Communicating to claimants under individual or government
employer-sponsored group policies (i.e., policies not covered by ERISA) in a
manner that could mislead the claimant into believing ERISA would apply, thus
limiting a claimant’s rights on appeal (among other things);

 

  •   Having an insured under an individual policy agree to make premium
payments by payroll deduction/salary allotment, with the policy having no other
connection to the employer, then asserting that the policy is employer-sponsored
or employer-endorsed, therefore governed by ERISA;

 

  •   Paying a claim under a reservation of rights for extended periods of time,
then terminating benefits and notifying the claimant of the company’s intent to
recover the benefits paid;

 

  •   Failing to disclose to the claimant additional benefits that might be
available under the policy, e.g., a waiver of premium, a cost of living
endorsement, a seat belt benefit;

 

  •   Compelling a claimant to accept an unreasonably low settlement offer
through the above means and others, or resort to litigation.

 

ORDER

 

The Insurance Commissioner hereby approves the CSA attached hereto and issued
simultaneously herewith.

 

The Insurance Commissioner hereby approves the policy forms referenced in the
CSA attached hereto.

 

Respondents are hereby ordered to fulfill each and every term and obligation set
forth in the CSA, at the time and in the manner set forth therein.

 

Respondents are prohibited from engaging in the conduct set forth in the
Findings enumerated above.

 

Respondents shall pay a civil penalty in the amount of $8,000,000.00.

 

Respondents shall pay the costs of the Department of Insurance in bringing the
enforcement action herein, in the amount of $598,503.00.

 

- 5 -



--------------------------------------------------------------------------------

Respondents shall pay all reasonable future costs of the Department of Insurance
to ensure Respondents’ compliance with the terms of the CSA. Respondents shall
pay such costs within thirty (30) days of the receipt of an itemized invoice.
Invoices for costs shall be issued on a quarterly basis, commencing on
January 1, 2006.

 

Respondents shall pay that total sum of $8,598,503.00 to the Department of
Insurance within thirty (30) days of Respondents’ receipt of an invoice for said
amount.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal
this      day of October, 2005.

 

  JOHN GARAMENDI

 

- 6 -



--------------------------------------------------------------------------------

 

Exhibit B

 

Independent Review Process

 

Independent Review (IR) is available to a California Claimant who is entitled to
claim reassessment under the terms of the California Settlement Agreement to
which this exhibit is attached. In the event a California Claimant is not
satisfied with a decision of the Company’s Claim Reassessment Unit (CRU) that
upholds, in whole or in part, the original decision that either denied or closed
his or her claim, the following process shall be implemented for independent
review of the CRU’s decision:

 

  1. The California Claimant has the right to request IR no later than 30 days
after the date of the letter informing the California Claimant that the original
decision to deny or close has been upheld in whole or in part. The date of the
letter is the date on which the letter is posted in the U.S. mail or sent by
other delivery service. The letter shall provide the reasons, and the factual
and legal bases for each reason given, for the CRU’s decision.

 

  2. IR shall be composed of and operate as follows:

 

  a. An individual is to be selected by mutual agreement of CDI and the Company,
based upon his or her general experience and reputation in California (IR
Director), to perform several functions. The individuals whose names are
submitted by CDI and the Company to each other for consideration to be named IR
Director must disclose any financial interests or business relationships likely
to affect impartiality or that might create an appearance of partiality.

 

  b. The IR Director is to perform, among other things, the following functions
as part of the IR:

 

  (i) propose a list of potential Reviewers of reassessed claims for which IR is
sought;

 

  (ii) administer the process of developing the panel of Reviewers;

 

  (iii) be compensated a reasonable amount mutually agreed upon by the IR
Director, CDI and the Company and paid by the Company;

 

  (iv) mutually agree with CDI and the Company on a reasonable compensation and
expense reimbursement arrangement for the Reviewers in connection with their
review of CRU decisions;

 

  (v) mutually agree with CDI and the Company on other guidelines initially and
from time to time in order to facilitate claim file and decision review in an
efficient and expeditious manner by the Reviewers, including the circumstances
and manner in which the opinions of Reviewers are documented in the claim files;
and,

 

  (vi)

mutually agree with CDI and the Company on rules relating to confidentiality
that must be agreed to by each Reviewer concerning his or

 

1



--------------------------------------------------------------------------------

 

her activities as a Reviewer, including among other matters, facts relating to
personal information in claim files.

 

  c. The IR Director is to propose a list of 25 individuals with varied
backgrounds, experience and areas of relevant expertise who the IR Director
believes are qualified to review a disability claim file and the decision made
by the CRU and, to the knowledge of the IR Director, have no bias toward either
claimants or insurers in determining disability claims.

 

  d. The list of names proposed by the IR Director is to be submitted to CDI and
the Company for consideration, and CDI and the Company, each without any reason
provided, may peremptorily strike as many as five names from the IR Director’s
list. Additionally, CDI and the Company each may provide reasons to the IR
Director for deleting additional names from the proposed list, and if the IR
Director believes, in his or her sole discretion, that the reasons given justify
the deletion, the challenged individuals are to be deleted from the list of
potential Reviewers. The primary focus of challenges should relate to the
qualifications of the individual to review a disability claim file fairly,
thoroughly and objectively.

 

  e. If the IR Director believes that the foregoing process, once implemented,
does not result in sufficient Reviewers to perform the requested IR on a timely
basis, or that the Reviewers do not represent diverse enough fields to provide
the resources for a quality review, the IR Director shall propose additional
names and the process outlined above will be followed again, using an
appropriate number of potential Reviewers until the IR Director, after
consulting with the Company and CDI, believes that the number of Reviewers is
sufficient to administer the IR on a timely and effective basis.

 

  f. The IR Director is to assign one or more Reviewer to each claim file for
which an IR has been requested on a timely basis, taking into account workloads,
special qualifications of the Reviewers, and issues that might be prominent in
the claim file assigned.

 

  g. A Reviewer is to have access to the following in performing a claim file
review:

 

  (i) Complete claim file;

 

  (ii) Letter sent to the claimant by the CRU providing the decision, reasons,
and factual and legal bases for the reasons for the CRU’s decision for which IR
has been requested;

 

  (iii) Access to the individual or individuals in the CRU who primarily were
responsible for the review and decision of the CRU, in order to better
understand any issues relating to the file or the CRU decision; and,

 

  (iv) Access to any other Reviewer who possesses special qualifications or
experience that the assigned Reviewer believes are needed in order adequately to
review the file and the CRU decision in question and whose consultation is
sought by the Reviewer.

 

2



--------------------------------------------------------------------------------

  h. The nature of the review by the Reviewer is de novo: the entire file and
process undertaken during the initial claim review and subsequently during the
CRU are subject to review by the Reviewer without deference to the CRU. The
Reviewer is seeking to determine, among other things, whether or not the CRU’s
decision results from a good faith effort to obtain the material information
necessary to make an informed claim decision – an effort expended in a fair,
thorough, objective investigation; and whether or not the CRU has analyzed and
weighed that information in a fair, thorough and objective manner.

 

  (i) If the IR Director, after consultation with the Reviewer, believes that
additional information would be material to resolving whether the CRU decision
being reviewed meets the standards established in the California Settlement
Agreement or whether the claimant is entitled to benefits not previously awarded
under the policy, that information is to be obtained so long as the IR Director
also reasonably determines that the cost and time involved in obtaining the
additional information are not unreasonably disproportionate to the issue that
the additional information is intended to address.

 

  (j) The goal of the IR process is to determine whether the claimant is
entitled to benefits not previously awarded under the policy.

 

  (k) If it appears that any Reviewer has engaged in a pattern or practice that
suggests he or she is not qualified for the task of an informed review of a
disability claim file, or that he or she is not performing in a fair, thorough
and objective manner, either the Company or CDI may present facts to the IR
Director substantiating a request that the Reviewer be removed from the panel of
Reviewers, and the IR Director in his or her sole discretion may determine
whether or not to remove the Reviewer.

 

  (l) If at the conclusion of the review of a claim file by a Reviewer, any
issues or concerns raised by the Reviewer about the handling of the claim or the
information relied upon by the CRU are not resolved to the satisfaction of
Reviewer and the CRU, the final decision of the CRU will be the final decision
on the claim file; provided, however, the Reviewer may add to the claim file any
information or opinion that he or she believes appropriate relating to the
handling of the claim, the information relied upon or additional information
(“Reviewer’s Report”). If the CRU challenges the propriety of any portion of the
Reviewer’s Report, the IR Director shall decide in his or her sole discretion
whether the challenged portion of the Reviewer’s Report is appropriate for
inclusion in the claim file or should be deleted or modified. The claim file,
including the Reviewer’s Report as finally determined by the IR Director, shall
be available to the claimant.

 

3



--------------------------------------------------------------------------------

  3. This IR process for the CRUs decisions for California Claimants is entered
into in good faith by the Company and CDI to provide a method of independent
review that is appropriate for the circumstances. The approach set forth in this
exhibit may be reviewed by each party after the IR process has had sufficient
time in which to operate for assessing its effectiveness. If either party
believes that changes should be made in order to better accomplish its purpose,
the suggested changes shall be considered in good faith by the other party and,
if there is mutual agreement, the changes shall be implemented.

 

4



--------------------------------------------------------------------------------

Exhibit C

 

LOGO [g36192logo.jpg]

 

CLAIM, TEST

123 MAIN STREET

Anycity, Anystate 12345-4673

 

Re: Claim No. 000000000

 

NOTICE TO CALIFORNIA CLAIMANTS

of

UNUM LIFE INSURANCE COMPANY OF AMERICA

PROVIDENT LIFE & ACCIDENT INSURANCE COMPANY

THE PAUL REVERE LIFE INSURANCE COMPANY

 

Your claim for disability insurance benefits was denied, or your disability
insurance benefits were terminated, on or after January 1, 1997, by one of the
above-named UnumProvident insurance companies.

 

The California Insurance Commissioner and UnumProvident have recently reached an
agreement that provides the opportunity for your claim to be reevaluated
(reassessed) under certain standards developed especially for California claims.

 

You may have previously received a letter from UnumProvident notifying you of
your right to ask for reassessment of your claim. If you responded to that
letter by asking the company to reassess your claim, there is no need for you to
respond again with a new request.

 

If you did not receive the earlier letter or if you did not respond to the
earlier letter by asking for reassessment of your claim, you may now request
reassessment of your claim by doing one of the following things:

 

  •   Fill out and return the enclosed form in the envelope provided; OR

 

  •   Visit www.unumprovident.com/elect with your claim number ready (provided
at the top of this page); OR

 

  •   Place a toll-free call to (877) 477-0964 and provide your name, current
address and claim number. This phone number is provided for your convenience in
applying for reassessment, but no other information is available currently
through this special temporary line.

 

PO Box 9728

Portland, ME 04104-5028

Phone: 1-877-477-0964



--------------------------------------------------------------------------------

You must respond within 60 days of the date of this notice for your claim to be
reconsidered. Your request for reassessment will be acknowledged by
UnumProvident.

 

In addition to its agreement with the California Insurance Commissioner
regarding California claimants, UnumProvident is reassessing claims nationwide
under an agreement it reached in late 2004 with 48 other state insurance
regulators and the U.S. Department of Labor. Because of the large number of
claims to be reviewed, the process will take a substantial amount of time. If
you elect to have your claim reassessed, you will receive another letter from
UnumProvident closer to the time your claim actually will be reviewed, letting
you know the approximate time period of that review. Enclosed with that letter
will be a Reassessment Information Form for you to fill out and return to
UnumProvident with information it needs to begin reviewing your claim.

 

By asking for your claim to be reassessed you agree to give up (waive) certain
legal rights in the event and to the extent that benefits are paid to you. The
legal rights you will be asked to give up will be described in greater detail in
a form you will be asked to sign and return along with the Reassessment
Information Form.

 

These rights are important and include the ability to pursue legal action,
including the ability to obtain special or extracontractual damages, but only to
the extent that such an action is based on any part of the claim denial or
termination of benefits that is reversed or changed by the reassessment.

 

Before you decide to give up any of your rights, you may wish to consult an
attorney.

 

If there remains a complete or partial denial of benefits after the reassessment
of your claim, your right to pursue legal action for further benefits that are
not related to any reversal or change of the previous decision on your claim
shall not be waived.

 

If you have already started legal action relating to your prior claim decision,
please provide a copy of this letter to your attorney as soon as possible so
that he or she can advise you of your options. If, after consulting with your
attorney, you decide to have your claim reassessed, you will need to take such
action as is necessary to stop further legal proceedings pending the outcome of
the reassessment process. Please note that filing a lawsuit concerning your
claim after requesting reassessment will make your claim ineligible for
reassessment.

 

You are encouraged to contact UnumProvident by one of the three steps provided
for applying to have your claim reassessed. Please note that you must make
contact within 60 days of the date of this notice to be eligible for
UnumProvident to prepare your claim for review.

 

PO Box 9728

Portland, ME 04104-5028

Phone: 1-877-477-0964



--------------------------------------------------------------------------------

If you experience difficulty in participating in the claim reassessment process
or otherwise, you may call the California Department of Insurance Consumer
Hotline at (800) 927-HELP (4357).

 

Thank you.

 

UnumProvident Claim Reassessment Unit

Provident Life and Accident Insurance Company

 

FAILURE TO TAKE ACTION WILL RESULT IN A LOSS OF THE

OPPORTUNITY TO HAVE YOUR CLAIM REASSESSED.

 

PO Box 9728

Portland, ME 04104-5028

Phone: 1-877-477-0964



--------------------------------------------------------------------------------

LOGO [g36192logo.jpg]

 

Request to Participate Form

 

Name: Claim, Test

 

Claim Number: 5400000060002

 

Insuring Company: Provident Life and Accident Insurance Company

 

By returning this letter, I am requesting to participate in the Claim
Reassessment Process.

 

Signature:

   

 

Last four (4) digits of Social Security:
                                        

 

Date:                                         
                                                     

 

In order to have your claim included in this reassessment, this form must be
mailed to the address provided by November 30, 2005.

 

PO Box 9728

Portland, ME 04104-5028

Phone: 1-877-477-0964